Citation Nr: 1629191	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  12-05 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a total rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from March 2008 to January 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2014, the Board remanded the claim for additional development.
FINDINGS OF FACT

1.  The Veteran's psychiatric disorder was not caused or aggravated by his service.

2.  The Veteran's service-connected right and left hip disabilities have not been shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for assignment of TDIU are not met.  38 U.S.C.A. §§1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran did not report for a scheduled VA examination in December 2014 related to his service connection claim.  When a Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655.

Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Under 38 C.F.R. § 3.303(b), for those conditions considered to be chronic according to 38 C.F.R. § 3.309(a), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet.App. 303 (2007); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran has not been diagnosed with psychosis, therefore the presumptive regulation does not apply to his claim.

The Board finds that based upon the evidence of record, the Veteran's claim for service connection for a psychiatric disorder must be denied.

First, the preponderance of the evidence is against finding that a psychiatric disorder was incurred in or aggravated by service.  The service treatment records are negative for treatment for a psychiatric disorder.  On separation medical examination, the Veteran did report experiencing occasional anxiety.  However, no diagnosis of a psychiatric disorder was made at that time.  This one report of anxiety symptoms without examination or diagnosis does not, in and of itself, demonstrate the presence of a disability resulting from service.

Post-service records reflect that on March 2011 VA examination, following mental status examination and review of the record, the examiner determined that the Veteran did not suffer from a psychiatric disorder.  This competent and probative medical evidence weighs against a finding of a current disability related to service.

The Board notes that a few months later, in November 2011, the Veteran was diagnosed with anxiety and depression by his VA primary care provider.  He reported experiencing some depression and social anxiety for the previous 18 months.  Then, in August 2015, the Veteran was diagnosed with major depressive disorder, recurrent episode, moderate in severity.  At that time, he reported having experienced bouts of depression since his early 20s.  The Veteran was in his early 20s prior to service;  the Veteran was age 27 when he entered service.  Thus, while it does appear that there is a current diagnosis of a psychiatric disorder, the weight of the competent and credible evidence does not relate the current disorder to an injury in service.

As detailed above, the service records, on their own, do not provide the basis for a finding that a psychiatric disorder was incurred in service.  The evidence is not at least in equipoise as to whether there is a continuity of symptoms since service.  While the November 2011 VA physician noted that the Veteran reported depressive symptoms for 18 months and assessed anxiety and depression, the March 2011 VA examiner found no current diagnosis and in August 2015 the Veteran indicated that his symptoms pre-existed service.  As noted above, the Veteran did not appear for a VA examination.  As it stands, the medical evidence simply does not relate the later diagnosed psychiatric disorder with a disorder or injury in service.  There is no medical nexus to support the Veteran's claim.  While the Veteran is credible to report experiencing symptoms of anxiety or depression, he is not competent to diagnose these psychiatric illnesses.  The fact remains that there is a lack of evidence to support a relationship between the later diagnosed psychiatric disorder and the Veteran's service.  Significantly, the Veteran has not provided any assertions as to how his current psychiatric disorder relates to his service.  The Veteran is welcome to reapply for compensation benefits at a later time.  

Accordingly, because the preponderance of the evidence is against a finding that the Veteran's psychiatric disorder was incurred in service.  Thus, the benefit of the doubt rule is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1. Vet. App. 49 (1990).


TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for a total rating provides that TDIU is awarded when, due to service-connected disabilities, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the schedular criteria for the assignment of a TDIU are not met.  The Veteran is currently in receipt of service connection for right and left hip disabilities, both assigned 10 percent ratings, for a total combined rating of 20 percent.  Thus, the Veteran does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).

It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).


However, in this case the Veteran is not shown to be unemployable due to his hip disabilities.  For one, the Veteran has not provided any contentions as to how his hip disabilities prevent employment.  The evidence does not show that he filed a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  Moreover, the competent medical evidence, to include on May 2011 VA examination, does not demonstrate that the Veteran's hip disabilities preclude substantially gainful employment.  Rather, the Veteran's hip pain and problems were assessed to result in trouble standing or walking for long periods of time.  Such does not equate to a finding of unemployability, particularly in this Veteran who reported he had about two years of college education and a work history that included working at Dell and Walgreens.  Accordingly, as the evidence does not demonstrate that the Veteran's hip disabilities render him unemployable, the claim for a TDIU must be denied. 


ORDER

Service connection for an acquired psychiatric disorder is denied.

A TDIU is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


